 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH A. McNEIL,                                    Case No. 1:17-cv-00799-SAB

12                   Plaintiff,                           ORDER AMENDING PRETRIAL ORDER

13           v.                                           (ECF No. 27, 28)

14    DEPUTY JAMES FUNK and DEPUTY
      FLORES,
15
                     Defendants.
16

17
            This matter is set for trial on February 12, 2019. On December 21, 2018, the pretrial
18
     order was filed. (ECF No. 27.) Pursuant to the pretrial order, the parties were to file objections
19
     within seven days of the date of entry of the order. (Id.) On December 28, 2018, Defendants
20
     Funk and Flores filed objections to the pretrial order. (ECF No. 28.) Defendants seek to add a
21
     witness to their witness list and change the date of the hearing on motions in limine.
22
            Accordingly, IT IS HEREBY ORDERED that the December 21, 2018 pretrial order is
23
     amended as follows:
24
            1.      Defendants’ witness list is amended at 24:16 as follows:
25
                    114.    Deputy Jason Vinogradoff
26                          c/o Weakley & Arendt, A Professional Corporation
                            5200 N. Palm Avenue, Ste. 211
27                          Fresno, CA 93704
28          ///


                                                      1
 1          2.      The motions in limine hearing is CONTINUED from February 1, 2019, at 3:00

 2                  p.m. to February 4, 2019, at 9:00 a.m. in Courtroom 9.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        January 2, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
